HARNESS ABSOLUTE RETURN FUND a series of Trust for Professional Managers Supplement dated May 5, 2010 to the Prospectus dated September 29, 2009 The Board of Trustees (the “Board”) of Trust for Professional Managers (the “Trust”), based upon the recommendation of Harness Investment Management Group, LLC (“HIMG”), the investment adviser to the Harness Absolute Return Fund (the “Fund”), has determined to close and liquidate the Fund.After considering a variety of factors, including the current size of the Fund and its projected rate of asset growth, the Board concluded that it would be in the best interests of the Fund and its shareholders that the Fund be closed and liquidated as a series of the Trust, effective as of the close of business on May 14, 2010. The Board approved a Plan of Liquidation (the “Plan”) that determines the manner in which the Fund will be liquidated.In anticipation of the approval of and pursuant to the Plan, the Fund was closed to new purchases effective as of May 3, 2010.Although the Fund is closed to new investments, you may continue to redeem your shares of the Fund, as provided in the Prospectus.Please note, however, that the Fund will be liquidating its assets as of the close of business on May 14, 2010. Pursuant to the Plan, if the Fund has not received your redemption request or other instruction prior to the close of business on May 14, 2010, the effective time of the liquidation, your shares will be redeemed, and you will receive proceeds representing your proportionate interest in the net assets of the Fund as of May14, 2010, subject to any required withholdings.These liquidation proceeds will generally be subject to federal and, as applicable, state and local income taxes if the redeemed shares are held in a taxable account and the liquidation proceeds exceed your adjusted basis in the shares redeemed.If the redeemed shares are held in a qualified retirement account such as an IRA, the redeemed liquidation proceeds may not be subject to current income taxation.You should consult with your tax adviser for further information regarding the federal, state and/or local tax consequences of this liquidation that are relevant to your specific situation. HIMG will bear all of the expenses incurred in carrying out the Plan. Shareholder inquiries should be directed to the Fund at 1-877-9HARNES. Please retain this Supplement with your Prospectus for reference. The date of this Prospectus Supplement is May 5, 2010.
